Citation Nr: 1019351
Decision Date: 05/25/10	Archive Date: 07/08/10

Citation Nr: 1019351	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-21 292	)	DATE MAY 25 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis, prior to October 24, 2008.

2.  Entitlement to a rating in excess of 40 percent for 
rheumatoid arthritis, from October 24, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 
1945 to July 1946, and in the Army from May 1947 to September 
1948.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision in which the RO 
recharacteried service-connected disability previously 
characterized as arthritis, general, mild, residuals of 
reheumatic fever to rheumatoid arthritis, and continued a 10 
percent rating for the disability.  he Veteran filed a notice 
of disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in April 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005. 

In a May 2007 rating decision, the RO granted a 20 percent 
rating for rheumatoid arthritis, effective July 24, 2002, 
which was the date of receipt of the Veteran's claim for an 
increased rating.

In June 2008, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

In July 2008, the Board remanded the increased rating claim 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the AMC, in a January 
2010 decision, granted a 40 percent rating for rheumatoid 
arthritis, effective October 24, 2008.  Thereafter, the AMC 
returned the claim for increase to the Board for further 
appellate consideration.

Notwithstanding the award of a higher rating for rheumatoid 
arthritis during the pendency of this appeal, because higher 
ratings are available before and after October 24, 2008, and 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the Board has recharcterized the appeal as 
now encompassing both matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Pertinent to the August 2002 claim for increase, prior 
January 31, 2007, the Veteran's rheumatoid arthritis most 
closely approximated rheumatoid arthritis as an active 
process, with one or two exacerbations a year in a well-
established diagnosis.

3.  Since January 31, 2007, the Veteran's rheumatoid 
arthritis has been manifested by definite impairment of 
health objectively supported by examination findings, but not 
weight loss, anemia, or any other symptoms productive of 
severe impairment of health.

4.  At all times pertinent to the August 2002 claim for 
increase, the Veteran's rheumatoid arthritis has involved 
episodic, migratory, informatory joint pain with swelling, 
stiffness, and warmth of the multiple joints during episodes; 
however, chronic functional joint impairment, such as chronic 
limitation of joint motion, has been attrobutef to separate, 
nonservice-connected musculoskeletal disorders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis, prior to January 31, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, 
Diagnostic Code (DC) 5002 (2009).

2.  The criteria for a rating of 40 percent for rheumatoid 
arthritis, from January 31, 2007, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, DC 5002 
(2009).

3.  The criteria for a rating in excess of 40 percent rating for rheumatoid arthritis, from January 31, 2007, are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, DC 5002 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2002 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for increase now under 
considerationl, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The July 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the December 2002 letter.

Post rating, a December 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the December 2006 letter, 
and opportunity for the Veteran to respond, the May 2007 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of several VA 
examinations.  Also of record and considered in connection 
with the appeal are various statements submitted by the 
Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record in connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart, 21 Vet. App. at 509-510.

In this appeal, the Veteran filed the current claim for 
increase in August 2002, and, as indicated, pertinent to this 
claim, the RO has already assigned staged ratings for the 
disability-20 percent prior to October 24, 2008, and 40 
percent from that date.  Hence, the Board must consider the 
propriety of the ratings at those stages, as well as whether 
further staged rating of the disability is warranted.

Under DC 5002, a 20 percent rating is warranted for 
rheumatoid arthritis as an active process, with one or two 
exacerbations a year in a well-established diagnosis.  A 
rating of 40 percent is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A rating 
of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A rating of 
100 percent is warranted with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a.

Rheumatoid arthritis may also be rated on the basis of 
chronic residuals such as limitation of motion.  Residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A Note 
provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.  38 
C.F.R. § 4.71a, DC 5002.

The Veteran was evaluated during a VA examination in 
September 2002.  He reported increased problems with pain in 
his left hip, bilateral knees, and low back.  He also 
reported having had a rotator cuff tear in the 1990s, at 
which time he was told that he had arthritis of the shoulder.  
It was noted that X-rays of the hands showed probable erosive 
arthropathy.  Musculoskeletal evaluation showed limited range 
of motion of the back, knees, left hip and right shoulder.  
It was also noted that past evidence of radiologic 
degenerative changes were consistent with chondromalacia 
patella of the knees.  September 2002 X-ray results revealed 
evidence of low lumbar facet arthritis, evidence of 
degenerative change of the right shoulder, that the left hip 
was within normal limits, and moderate to severe degenerative 
narrowing of the medial compartments of both knees with mild 
patella femoral change, which was worse on the right.

A May 2003 private radiology report indicates an impression 
of osteopenia of the lumbar spine, with the total bone 
mineral density of the left hip within normal range.  The 
report also contains diagnoses of severe osteoarthritis of 
the hands, with severe degenerative changes in the distal 
interphalangeal (DIP) joints and moderate to severe 
degenerative changes in the proximal interphalangeal (PIP) 
joints, and severe changes in the first carpal-metacarpal 
(CMC) joint of the right hand.  It furthermore indicated that 
the left trapezium had been removed.

The Veteran was evaluated by a VA rheumatologist in May 2003.  
He reported constant joint pain involving the neck, 
shoulders, wrists and lower back.  He noted marked 
debilitation secondary to his pain, and being unable to sleep 
or walk for long periods of time due to lower extremity pain.  
On a rheumatologic review, the Veteran denied fatigue, fever, 
chills, malar rash, weight loss, alopecia, photosensitivity, 
urticaria, Reynaud's, carpal tunnel symptoms, headaches, dry 
eyes, dry mouth, ocular inflammation, chest pain, shortness 
of breath, cough, hemoptysis, anorexia, dysphagia, melena 
hematochezia, diarrhea, constipation, dysuria, hematuria, 
urethral discharge, seizures, paresthesias, muscle weakness, 
and muscle pain.

Physical examination of the Veteran revealed marked 
degenerative changes of the knees without any evidence of 
effusion.  He also had marked crepitus on range of motion, as 
well as ligament dislaxity.  Degenerative changes of the 
ankles, small joints of the feet, and hands, with bilateral 
metatarsalgia, were also noted.  The pertinent diagnoses were 
probable severe degenerative arthritis, particularly 
involving his shoulders and knees, chronic pain, and history 
of rheumatic fever.  On reviewing the September 2002 X-ray 
report, the VA examiner stated that the X-rays described 
erosions over the DIP joints, which were consistent with an 
erosive osteoarthropathy.  The examiner noted that this was 
similar to what was seen on examination, and that such 
osteoarthropathy may have had an inflammatory component.  The 
examiner also noted that shoulder films revealed degenerative 
arthritis, as suspected, lumbosacral spine films revealed 
facet arthropathy anterolisthesis, hip films were normal, and 
knee films showed severe degenerative arthritis of both knee 
joints.

VA and private treatment records, including laboratory 
repots, dated from January 2003 to February 2006 indicate 
diagnoses of rheumatoid arthritis.  In a March 2006 letter, 
the Veteran's private physician indicated diagnoses of 
rheumatoid arthritis, palindromic in nature, status post a 
recent mild flare.  Diagnoses of osteoarthritis of multiple 
sites and lumbar spondylosis were also noted.  

A VA treatment record dated in May 2006 indicates a history 
of rheumatoid arthritis, but also symptoms and examinations 
consistent with osteoarthritis.  

On January 31, 2007, the Veteran was examined by a VA 
rheumatologist.  The Veteran reported migratory and episodic 
joint pain affecting the hands, feet, knees, ankles, back and 
hips, with mild swelling and significant stiffness.  He 
reported that he could go one month without episodes, but 
that the pain affected his ability to use his limbs and 
interfered with his daily living.  After examining the 
Veteran and reviewing his records, the VA examiner diagnosed 
the Veteran as having episodic migratory chronic inflammatory 
arthritis, by history, with positive rheumatoid factor (RF), 
consistent with either palindromic rheumatism, noted to be a 
variant of rheumatoid arthritis, or rheumatoid arthritis.  It 
was noted that the diagnoses would favor rheumatoid arthritis 
if there were erosions in the typical distribution.  The 
examiner opined that it was more likely than not that the 
Veteran had rheumatoid arthritis or palindromic rheumatism 
resulting in episodic migratory informatory joint pain with 
swelling, stiffness and warmth of the small joints of the 
hands, wrist, knees and feet.  He also diagnosed the Veteran 
as having osteoarthritis of the hands, and likely the knees.  

A February 2007 addendum to the January 2007 VA 
rheumatologist's report indicates that X-rays of the hands 
were consistent with osteoarthritis, with no signs of erosion 
consistent with rheumatoid arthritis, and that X-rays of the 
feet showed bilateral mid-foot osteoarthritis and no signs of 
rheumatoid arthritis.  The examiner opined that lab tests and 
X-rays were supportive of non-erosive, seropositive 
rheumatoid arthritis.  

A September 2008 letter from the Veteran's private physician, 
Dr. K., indicates that the Veteran had a history of 
arthritis, osteoarthritis, and possibly rheumatoid arthritis, 
and that the Veteran had had increasing pain in the hands, 
wrists, ankles, feet and knees.  Dr. K.'s diagnosis was 
worsening arthritis.  Accompanying Dr. K.'s letter were X-ray 
reports dated in September 2008.  These reports indicate the 
following diagnoses: moderate degenerate changes in 
association with the right hand; mild degenerative changes of 
the left hand; mild degenerative changes in the wrists; 
moderate degenerative changes of the first carpometacarpal 
joint; moderate osteoarthritis of the bilateral medial 
compartments; degenerative changes of the right foot with 
greater involvement in the distal phalanges and Lisfranc 
joint; mild degenerative changes of the left foot; soft 
tissue swelling and vascular calcifications with mild 
arthritic changes of the right ankle; and bimalleolar soft 
tissue swelling and minimal degenerative changes of the left 
ankle.  

The Veteran was provided another VA rheumatology examination 
in October 2008.  On that examination, the Veteran was noted 
to have had swelling in the ankles, left greater than right, 
and stiffness of the knees, ankles and hands.  It was noted 
that this was after prolonged immobility and lasted a few 
minutes.  It was also noted that the Veteran's swelling could 
be mild at times and severe at times, that he had pain with 
range of motion of the hands in the PIP, DIP, and 
metacarpophalangeal (MCP) joints, wrists, knees, ankles, 
feet, upper back and right hip.  He denied swelling, other 
than in his ankles.  Physical examination showed various 
degrees of limitation of motion, but no joint synovitis or 
warmth, and no deformities that were consistent with 
rheumatoid arthritis.

The examiner's assessment was that the Veteran had symptoms 
that were consistent with an inflammatory arthropathy such as 
rheumatoid arthritis, which was stiffness in the ankles, 
knees and hands after prolonged immobility that could improve 
within minutes but could last all day.  The examiner opined 
that the Veteran's pain was not consistent with rheumatoid 
arthritis, as it was essentially from head to toe, and that 
physical examination was not consistent with rheumatoid 
arthritis, but that the Veteran reported that it had been a 
good day.  The Veteran's lab results were noted to be 
consistent with rheumatoid arthritis, given the positive 
anti-cyclic citrullinated peptide (anti-CCP) antibody and 
rheumatoid factor; these two, in conjunction, were felt to be 
highly specific.

The examiner noted that October 2008 X-rays had been read by 
a VA radiologist as consistent with rheumatoid arthritis, but 
that examination of X-rays a year before in January were not 
consistent with rheumatoid arthritis.  After reviewing the 
Veteran's October 2008 X-rays, the VA rheumatologist opined 
that there was informatory or erosive osteoarthritis 
affecting a few distal IP joints, and a well-defined marginal 
erosion with sclerotic margin on the left third MCP joint, 
but that, in the absence of periarticular osteopenia or other 
signs of inflammatory arthritis, this erosion was most 
consistent with a prior injury to the MCP joint.  The 
examiner noted that there was osteoarthritis in the first CMC 
joint on the left, but that no erosions were noted on the 
outside images.  The examiner opined that the X-rays did not 
support the diagnosis of erosive inflammatory arthropathy 
such as rheumatoid arthritis, but, rather, they supported 
inflammatory or erosive osteoarthritis.  The examiner stated 
that the Veteran had inflammatory or erosive osteoarthritis, 
fibromyalgia, and symptoms of episodic, non-erosive, 
inflammatory arthritis in the setting of a positive RF and 
anti-CCP that suggested rheumatoid arthritis or palindromic 
rheumatoid arthritis. 

VA rheumatology treatment notes from May to October 2009 
indicate diagnoses of palindromic rheumatoid arthritis by the 
Veteran's VA rheumatologist.  The Veteran was noted to have 
had ambulatory dysfunction during this period of time, which 
was noted to be unlikely related to active rheumatoid 
arthritis, and more likely due to spinal stenosis.  It was 
noted that it was possible that the Veteran's osteoarthritis 
of the knees, but not rheumatoid arthritis, played a role in 
his difficulty walking.

In October 2009, the Veteran's VA rheumatologist noted that 
X-rays showed severe bilateral knee osteoarthritis, mild 
osteoarthritis of the left shoulder, calcific tendinopathy 
about the right rotator cuff, mild osteoarthritis of the 
right and left hips, spondylolisthesis with spondylosis 
throughout the lumbar spine and calcifications of the aorta.  
The relevant diagnoses were osteoarthritis and palindromic 
rheumatism.

The Veteran was provided another VA medical examination of 
the joints by a VA primary care physician in November 2009.  
During that examination, it was noted that October 2009 X-
rays showed mild glenohumeral and acromioclavicular joint 
degenerative changes and mild calcific tendinopathy of the 
rotator cuff, with several healed right posterior rib 
fractures, mild degenerative changes of the left shoulder and 
right hip, with scattered vascular calcifications 
incidentally noted.  It was also noted that cervical spine X-
rays showed multilevel, multifactorial degenerative changes 
prominent at C5-C6 and C6-C7, with severe disc space 
narrowing a mild neural foraminal narrowing noted in the 
lower cervical spine.  

The VA examiner stated that the following joints were 
affected by palindromic rheumatism, a variance of rheumatoid 
arthritis: the right elbow, the shoulders, MCP joints of all 
10 fingers of the hands, IP joints of the thumbs, PIP joints 
of the second third, fourth, and fifth fingers of the hands, 
the distal IP joints of the second third, fourth and fifth 
fingers of the hands, the hips, the knees, the wrists, the 
ankles, the lumbosacral spine and the cervical spine.  On 
range of motion testing of these joints, there was noted to 
be varying levels of painful motion and limitation of motion.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 20 percent for the 
Veteran's service-connected rheumatoid arthritis prior 
January 31, 2007, is not warranted.  The Board also finds 
that a rating of 40 percent from January 31, 2007, for the 
disability is warranted, but that a rating in excess of 40 
percent from January 31, 2007, is not warranted.

Prior January 31, 2007, the symptoms of the Veteran's 
rheumatoid arthritis most closely approximated rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  During this time 
period, definite impairment of health from rheumatoid 
arthritis objectively supported by examination findings or 
incapacitating exacerbations of rheumatoid arthritis 
occurring three or more times a year was not shown.  At the 
time of his May 2003 VA rheumatology examination, while 
degenerative arthritis was noted to cause the Veteran 
significant musculoskeletal problems, he denied fatigue, 
fever, chills, malar rash or any other such symptoms.  The 
March 2006 letter from the Veteran's private physician 
indicated a diagnosis-in addition to diagnoses of 
osteoarthritis of multiple sites and lumbar spondylosis-of 
palindromic rheumatoid arthritis, which was noted to have had 
"a recent mild flare." 

However, resolving reasonable doubt in the Veteran's favor, 
the Board finds that, beginning on the date of the January 
31, 2007, VA rheumatology examination, his rheumatoid 
arthritis symptoms approximated the criteria for a 40 percent 
rating under DC 5002.  During that examination, the Veteran 
reported a more severe level of active rheumatoid arthritis 
symptomatology, including migratory and episodic joint pain 
affecting the hands, feet, knees, ankles, back and hips, with 
mild swelling and significant stiffness that affected his 
ability to use his limbs without significant pain, which 
interfered with his daily living during such episodes.  It 
was also on this examination that the VA rheumatologist 
diagnosed the Veteran as having episodic migratory chronic 
inflammatory arthritis, by history, with a positive RF, 
consistent with palindromic rheumatism, resulting in episode 
migratory informatory joint pain with swelling, stiffness, 
and warmth of the small joints of the hands, wrist, knees and 
feet.

Nonetheless, a rating in excess of 40 percent has not been 
warranted any time pertinent to the Veteran's claims.  No 
weight loss, anemia, or any other symptoms productive of 
severe impairment of health have ever been noted to result 
from the Veteran's episodic rheumatoid arthritis.  Moreover, 
the record does not reflect severely incapacitating 
exacerbations of the Veteran's rheumatoid arthritis occurring 
four or more times per year, or a lesser number over 
prolonged periods.

The Board has also considered rating the Veteran's rheumatoid 
arthritis on the basis of chronic residuals, such as 
limitation of motion, under the appropriate diagnostic codes 
for the affected joints.  However, the weight of the evidence 
shows that the symptomatology of the Veteran's rheumatoid 
arthritis is episodic, migratory, informatory joint pain with 
swelling, stiffness, and warmth of the multiple joints.  
While the record indicates chronic functional impairment of 
many joints, including chronic limitation of joint motion, 
the evidence shows that such impairment is not a residual of 
the Veteran's rheumatoid arthritis, but, rather, is 
symptomatology due to separate, nonservice-connected 
musculoskeletal disorders.

The record has consistently reflected that the specific 
symptomatology of the Veteran's rheumatoid arthritis is 
episodic, migratory, inflammatory joint pain.  The March 2006 
letter of the Veteran's private physician indicated diagnoses 
of rheumatoid arthritis, palindromic in nature, status post 
"a recent mild flare."  On January 31, 2007, the Veteran 
reported "migratory and episodic joint pain" affecting the 
hands, feet, knees, ankles, back and hips, with mild swelling 
and significant stiffness, even reporting that he could go 
"up to one month without episodes," and the VA 
rheumatologist opined that it was likely that the Veteran had 
rheumatoid arthritis or palindromic rheumatism "resulting in 
episodic migratory informatory joint pain with swelling, 
stiffness, and warmth of the small joints of the hands, 
wrists, knees, and feet."  In October 2008, the VA 
rheumatologist's assessment was again that the Veteran had 
symptoms that were consistent with an inflammatory 
arthropathy such as rheumatoid arthritis, which was stiffness 
in the ankles, knees, and hands after prolonged immobility 
that could "improve within minutes but [could] last all 
day."  Thus, the symptomatology specifically attributed to 
the Veteran's rheumatoid arthritis has been episodic, 
migratory, inflammatory joint pain.  

The Board notes that the record has reflected chronic pain 
and limitation of motion of numerous joints.  However, such 
symptomatology has consistently been attributed to 
musculoskeletal disorders other than the Veteran's service-
connected rheumatoid arthritis.  The Veteran has consistently 
been noted to have severe degenerative arthritis of the 
knees, severe osteoarthritis of the hands and degenerative 
arthritis of the feet.  In this regard, the Board notes that 
the VA rheumatologist in February 2007, after reviewing X-
rays, opined that the hands were consistent with 
osteoarthritis, with no signs of erosion consistent with 
rheumatoid arthritis, and that the feet had bilateral mid-
foot osteoarthritis, and no signs of rheumatoid arthritis.  
The Veteran has also been noted to have had degenerative 
arthritis of the shoulders, hips, ankles, and wrists, as well 
as low lumbar facet arthritis and multilevel, multifactorial 
degenerative changes prominent at C5-C6 and C6-C7, with 
severe disc space narrowing a mild neural foraminal narrowing 
noted in the lower cervical spine.  

The Board notes the statement of the VA primary care 
physician in November 2009 that over 20 separate joints were 
affected by palindromic rheumatism, a variant of rheumatoid 
arthritis.  The Board acknowledges that numerous joints are 
affected by the Veteran's rheumatoid arthritis in the form of 
episodic, migratory, inflammatory joint pain.  However, the 
weight of the medical evidence indicates that chronic 
limitation of motion of these joints is due to degenerative 
arthritis and conditions other than the Veteran's service-
connected rheumatoid arthritis.

The Board also notes that, in September 2002, it was noted by 
a VA examiner that X-ray of the hands showed probable erosive 
arthropathy.  However, the February 2007 addendum to the 
January 2007 report of the VA examiner, who was noted to be a 
rheumatologist, indicates that X-rays showed that the hands 
were consistent with osteoarthritis, with no signs of erosion 
consistent with rheumatoid arthritis, and that lab tests and 
X-rays were supportive of non-erosive seropositive rheumatoid 
arthritis.  While the September 2002 VA examiner was a 
physician, there is no indication that this examiner was a 
rheumatology specialist.  In light of this, the Board finds 
the January 2007 opinion of the VA rheumatologist to be more 
probative. 

Thus, under the applicable rating criteria, for the Veteran's 
service-connected rheumatoid arthritis, a rating in excess of 
20 percent prior January 31, 2007, is not warranted; a rating 
of 40 percent from January 31, 2007, is warranted; and a 
rating in excess of 40 percent from January 31, 2007, is not 
warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 20 percent for rheumatoid arthritis, 
prior to January 31, 2007, is denied.

A rating of 40 percent for rheumatoid arthritis, from January 
31, 2007, is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating in excess of 40 percent for rheumatoid arthritis, 
from January 31, 2007, is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


